Title: To Thomas Jefferson from James Holland, 27 September 1806
From: Holland, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Rutherford County 27th of Sept. AD. 1806
                        
                        Not being at home on the arival of your note of the 27th. of June and being anxious to obtain as correct
                            information as possible relative to Jacob Ray has occasioned a greater lapse of time than I could have wished before I had
                            it in my power to comply with the request you honored me with.
                        Ray and Phil. Williams some years ago lived in this county and were reputed honest young men and decended of
                            honest parents the father of Williams still resides here and a number of his relatives who are all respectable and much
                            concerned for Phillip. Jacob Ray has not so many freinds; previous to his leaving this; he had a predilection to gambeling.
                            And it is believed that he was a means of Phillips seduction Shortly before he was apprehended he passd through this
                            county and Called upon the stated Allen Twitty and received from a number of counterfeit B. Notes This Twitty Abraham
                            Collins and one Davis are the persons that committed chiefly all the
                            counterfeit notes on the U.S. Bank that has made so much noise and involved So many persons Logwood of Virginia now in the
                            Penitentiary was one of His convicters. Twitty and Collins has been long apprehended but not yet convicted Collins
                            continues in Hillsboro Jail Twitty is out under forty thousand dollars recognisance for his appearence at the next federal
                            court at Raliegh altho we have found the plates and $40.000 in the possession of these men—Yet they are So artful that
                            their conviction is doubtful Jacob Ray could be a strict witness against Twitty. Could the rules of extending Mercy oblige
                            his attendance at Raliegh in decmbr Twitty and Collins would probably be convicted.
                        Two of the witnesses (viz) Lewis Hunter and Benjamin Hawkins informed me that Jacob Ray would be a matereal
                            witness that they saw him at Twitty’s and that he recived of him a quantity of these notes.
                        I am apprehensive that these witnesses will be Spirited off and that they will not appear on the trial It
                            would be fortunate indeed If Jacob Ray Should be posst. in and a
                            conviction be the result—
                        Be this as it may there is but one wish among the acquaintances of Jacob Ray and Phillip Williams which is
                            that they may obtain a pardon—I herewith forward a memorial in behalf of Phillip; And Shall only observe that his Pardon
                            is most ardently wished for by the Subscribers who are Respectable
                        I have the pleasure to be your most obet. Humble Servant
                        
                            Jas. Holland
                            
                        
                        
                            Ps. I also upon request inclose Mrs. Will[ises] letter
                                to you who professes to be a friend and acquaintance of the Presidt.—
                        
                        
                            J. H.
                        
                    